Exhibit 10(m)(ii)
AMENDMENT
TO THE
HARRIS CORPORATION MASTER TRUST
     THIS AGREEMENT is made this 21st day of May, 2009 by and between HARRIS
CORPORATION (the “Company”), a Delaware corporation, and THE NORTHERN TRUST
COMPANY, an Illinois corporation of Chicago, Illinois (the “Trustee”);
     WHEREAS the Company and the Trustee executed the Harris Corporation Master
Trust (the “Trust”) effective the 3rd day of November, 2003; and
     WHEREAS the Board of Directors of the Company approved the spin-off to its
shareholders of all the shares of Harris Stratex Networks, Inc. (“Harris Stratex
Networks”) owned by the Company;
     WHEREAS the distribution of the approximately 56 percent of the outstanding
shares of Harris Stratex Networks owned by the Company, 32.9 million shares,
will take place in the form of a taxable pro rata dividend of shares of Harris
Stratex Networks Class A common stock payable on May 27, 2009, to shareholders
of the Company, including the Trust, of record at the close of business on
May 13, 2009, the record date for the spin-off dividend.
     WHEREAS shareholders of the Company will receive approximately .248 of a
share of Harris Stratex Networks for every share of Company Stock they own on
the record date.
     WHEREAS the Company and the Trustee desire to amend the Trust pursuant to
Article XII to reflect the spin-off of Harris Stratex Networks;
     NOW, THEREFORE, the sections of the Trust set forth below are amended as
follows, but all other sections of the Trust shall remain in full force and
effect.
1. The definition of “Common Stock Investment Fund” in section 1.2(h) is hereby
amended in its entirety as follows:
“(h) ‘Common Stock Investment Fund’ shall mean an Investment Fund composed of
investments of (i) Company Stock, (ii) for the amount of time required in order
to conduct an orderly liquidation and reinvestment in shares of Company Stock,
shares of Harris Stratex Networks, Inc. (“ Harris Stratex Networks”) which are
to be distributed to shareholders of the Company’s common stock in the form of a
taxable pro rata dividend of

 



--------------------------------------------------------------------------------



 



Harris Stratex Networks Class A common stock payable on May 27, 2009, and
(iii) to the extent directed by the Investment Committee, interests in one or
more collective short-term Investment Funds of the Trustee as provided in
Section 5.2 herein.”
2. Sections 5.2(a) and (g) are hereby amended in their entirety as follows:
“(a) Notwithstanding the unrestricted powers conferred on the Trustee in this
Agreement, the Common Stock Investment Fund shall be composed exclusively of (i)
investments in Company Stock and (ii) for the amount of time required in order
to conduct an orderly liquidation and reinvestment in shares of Company Stock,
shares of Harris Stratex Networks Class A common stock which are to be
distributed to shareholders of the Company’s common stock in the form of a
taxable pro rata dividend payable on May 27, 2009; provided that, as and to the
extent directed to do so by the Investment Committee from time to time in
writing, the Trustee shall maintain a portion of the Common Stock Investment
Fund in one or more collective short-term Investment Funds of the Trustee.
Shares of Harris Stratex Networks shall be sold as soon as practicable upon the
Trust Fund’s receipt of such shares. The Trustee, or an agent engaged by the
Investment Committee if applicable, shall seek to liquidate the shares of Harris
Stratex Networks within a reasonable timeframe subject to specific security
liquidity constraints, any applicable restrictions that may apply to the sale of
such shares and any other factors beyond the Trustee’s (or an agent if
applicable) control, with the overall objective of minimizing transaction costs.
The shares of Harris Stratex Networks may be sold through one or more
broker-dealers and a variety of commission structures may be employed. The
proceeds of such sales of shares of Harris Stratex Networks shall be reinvested
in Company Stock to the extent such sale proceeds of Harris Stratex Networks
exceed the cash target established by the Investment Committee for the Common
Stock Investment Fund. The Trustee shall have no discretion to determine whether
to hold or sell all or any shares of Company Stock or shares of Harris Stratex
Networks. The Trustee shall purchase and retain the Company Stock in the Common
Stock Investment Fund regardless of market fluctuations, and the Trustee shall
sell such Company Stock only to meet administrative needs of a Participating
Plan as directed by the Investment Committee. Notwithstanding anything in this
agreement to the contrary, the Investment Committee shall have the authority to
engage any person or entity to execute buys and sales of shares of Company Stock
or execute sales of shares of Harris Stratex Networks held in the Common Stock
Investment Fund, and in such case the Trustee shall not have the responsibility
for such purchases and sale of Company Stock or sales of shares of Harris
Stratex Networks. The Investment Committee shall notify the Trustee in writing
of the amount or percentage of the Common Stock Investment Fund to be maintained
in a collective short-term investment fund, and the Trustee shall not be
required to advance funds to make any transfers or distribution from the Common
Stock Investment Fund. Any cash held by the Trustee from time to time in the
Common Stock Investment Fund may be invested in collective short-term investment
funds of the Trustee. The Trustee shall have no duty to inform

2



--------------------------------------------------------------------------------



 



participants in the Participating Plans of the unique nature of the Common Stock
Investment Fund.”
“(g) Except for the short-term investment of cash, the Investment Committee has
limited the investment power of the Trustee in the Common Stock Investment Fund
to the purchase of Company Stock. The Trustee shall not be liable for the
purchase, retention, voting (other than as described in Section 5.2(b)) tender
(other than as described Article XIII), exchange or sale of Company Stock and
the retention and sale of shares of Harris Stratex Networks and the Company
(which has the authority to do so under the laws of the state of its
incorporation) agrees to indemnify the Trustee from any liability, loss and
expense, including legal fees and expenses which the Trustee may sustain by
reason of purchase, retention, tender, exchange or sale of Company Stock and
retention and sale of shares of Harris Stratex Networks. This paragraph shall
survive the termination of this Agreement.”
     IN WITNESS WHEREOF, the Company and the Trustee have caused this Amendment
to be executed and their respective corporate seals to be affixed and attested
by their respective corporate officers on the day and year first written above.

            HARRIS CORPORATION
      By:   /s/ Charles J. Greene         Its: Vice President, Tax and
Treasurer             

     The undersigned, Scott T. Mikuen, does hereby certify that he is the duly
elected, qualified and acting Secretary of Harris Corporation (the “Company”)
and further certifies that the person whose signature appears above is a duly
elected, qualified and acting officer of the Company with full power and
authority to execute this Amendment on behalf of the Company.

                /s/ Scott T. Mikuen       Secretary, Harris Corporation     

            THE NORTHERN TRUST COMPANY
      By:   /s/ Robert Draths         Its: Senior Vice President           

3